DECISION OF DISMISSAL
On November 17, 2008, Defendant filed its Status Report with the court and served a copy on Plaintiff's representative, Meg B. Reinhold. In that report, Defendant submitted a series of questions for Plaintiff. Defendant did not receive a response from Plaintiff.
On January 15, 2009, the court issued a Journal Entry, allowing Plaintiff 14 days from that date to respond to those questions. She was to file her response with the court and with Defendant. The court stated that, if Plaintiff did not respond, Plaintiff's appeal would be dismissed for lack of prosecution. That Journal Entry was served on Defendant and Plaintiff's representative. *Page 2 
As of this date, Plaintiff has not responded to Defendant's questions. Now, therefore, IT IS THE DECISION OF THIS COURT that Plaintiff's appeal is dismissed for lack of prosecution.
Dated this ____ day of February 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on February5, 2009. The Court filed and entered this document on February 5,2009.